Case 19-36018   Doc 38   Filed 06/11/20 Entered 06/11/20 17:10:36   Desc Main
                           Document     Page 1 of 4
Case 19-36018   Doc 38   Filed 06/11/20 Entered 06/11/20 17:10:36   Desc Main
                           Document     Page 2 of 4
Case 19-36018   Doc 38   Filed 06/11/20 Entered 06/11/20 17:10:36   Desc Main
                           Document     Page 3 of 4
Case 19-36018   Doc 38   Filed 06/11/20 Entered 06/11/20 17:10:36   Desc Main
                           Document     Page 4 of 4
